C$ unless otherwise stated For Immediate Release August 6, 2009 Manulife Financial Corporation’s Second Quarter Earnings Increase to $1.77 Billion • Solid performance reported across key business areas •Additional progress in variable annuity hedging, rebalancing and de-risking product portfolio •Capital position at satisfactory levels •Given continued economic volatility, dividend reduced TORONTO – Manulife Financial Corporation (“MFC”) today reported shareholders’ net income of $1,774 million for the second quarter ended June 30, 2009, compared to $1,008 million in the second quarter of 2008.Fully diluted earnings per share was $1.09 compared to$0.66 in 2008.The Manufacturers Life Insurance Company (“MLI”) reported an MCCSR ratio of 242 per cent as at June 30, 2009, up from 200 per cent last year. Donald A.
